ORDER
PER CURIAM.
In an unpublished opinion, the Texarkana Court of Appeals affirmed the conviction of Robert Delgado, appellant. See Delgado v. State, (Tex.App.—Texarkana, 1984, No. 06-83-043-CR, May 1, 1984). Before this Court for review is a document that was filed by appellant’s counsel which purports to be a petition for discretionary review. However, we find and hold that this document was not prepared in conformity with Tex.Cr.App.R. 304(d).
It is therefore Ordered by this Court that within fifteen (15) days of the date of this Order counsel for appellant shall file with the Clerk of this Court one (1) original of a petition for discretionary review, which is to be prepared in conformity with Tex.Cr. App.R. 304(d), and nine (9) legible copies of the original. Counsel shall serve, by certified mail, return receipt requested, one (1) copy of the petition for discretionary review on the attorney of record for the respondent and one (1) copy of the petition for discretionary review on the State Prosecuting Attorney.
Failure of counsel to comply with this Order will cause this Court to summarily refuse the above document that has been filed on behalf of appellant.